Agreeing in what is said in the second subdivision of the opinion, I must yet dissent from the decision.
In cases of contract it is not always true that the intention of the parties governs. It is the intention manifested by the expression of the parties of their mutual assent that is the determinative thing. It is doubtless true that the parties here intended that the transaction should have some of the aspects of a trust. But that is of no effect if they actually and inescapably attached to the contract other attributes which prevent it from being a trust. To me, the writings which integrated the contract plainly and imperatively imposed upon the bank the obligation to repay the principal of the deposit with interest. It is elementary that "a debt is not a trust." Restatement, Trusts, § 15. Mr. Justice Olson quotes *Page 581 
part of comment "g" under that section. I beg to add the rest of the paragraph:
"If the intention is that the person receiving the money shall have the unrestricted use thereof, being liable to pay a similar amount whether with or without interest to the payor or to a third person, a debt is created."
It is essential to a trust that the legal title be put in one, the trustee, for the benefit of another, the beneficiary. "A trust implies two estates or interests, — one equitable, and one legal; * * *. Absolute control and power of disposition are inconsistent with the idea of a trust." Hospes v. Northwestern M.  C. Co. 48 Minn. 174, 192, 50 N.W. 1117, 1119,15 L.R.A. 470, 31 A.S.R. 637. Is it not plain that here the bank was given the absolute control of the money and power of disposition? It became part of the general funds of the bank. Mr. Swenson retained no title to it, and the city of Canby got none. All the latter had was the power to enforce the bank's obligation, that of a contract debtor, to repay the money, with interest.
The case, it seems to me, is precisely the same as though Mr. Swenson had deposited the money and had taken a certificate of deposit in the usual form, reciting that the money was taken in trust but expressing the obligation of the bank to repay it to named beneficiaries at some stated time in the future. The intention to create a trust would be expressed. But it would be a very general statement, wholly inconsistent with, and therefore not controlling against, the particular and specific obligation of repayment.
I am aware that this view runs counter to many of our decisions, particularly Village of Monticello v. Citizens State Bank, 180 Minn. 418, 230 N.W. 889. But I have been forced to the opinion that we have gone altogether too far in ignoring the fundamental fact that "a debt is not a trust." Where an absolute debt is created, we overlook a fundamental factor of decision if we hold that, notwithstanding, the transaction results in a trust. *Page 582